—Lahtinen, J.
Appeal from an order of the Family Court of Broome County (Ray, J.), entered June 5, 2001, which dismissed petitioner’s application, in a proceeding pur*758suant to Family Court Act article 6, for modification of a prior custody order.
Petitioner and respondent Peter AA. are the biological parents of three children, Amber (born in 1986), Peter (bom in 1989) and Toni (born in 1991). The children were adjudicated to be permanently neglected in March 2000, but the order of disposition suspended judgment. In June 2001, petitioner filed a modification petition* seeking the return of the children to her custody. Family Court, sua sponte, summarily dismissed the petition because it failed to allege sufficient facts to warrant a hearing, and petitioner now appeals.
During the pendency of this appeal, respondent Broome County Department of Social Services (hereinafter DSS) filed a petition seeking to revoke the suspended judgment based on petitioner’s failure to comply with its terms and conditions, then moved in this Court for an order dismissing petitioner’s appeal as moot, which we denied, without prejudice to the issue being raised in this appeal. We have now been notified that, by decision and order entered December 12, 2001, Family Court, after several days of hearings, revoked the suspended judgment making factual findings that petitioner failed to comply with its terms and conditions and committed guardianship and custody of the children to DSS. Consequently, the issue of petitioner’s compliance with the terms and conditions of the suspended judgment, which she would have been required to demonstrate in a hearing held on her modification petition (see, e.g., Matter of Nicole OO., 262 AD2d 808, 810; 22 NYCRR 205.50), has been resolved against her, rendering the controversy now before this Court moot (see, Matter of Anonymous v New York City Health & Hosps. Corp., 70 NY2d 972, 974). As we find none of the exceptions to the mootness doctrine present here (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715), this appeal is dismissed.
Cardona, P.J., Crew III, Mugglin and Rose, JJ., concur. Ordered that appeal is dismissed, as moot, without costs.

 Peter AA. is named as a respondent, but he is currently serving a 7 to 14-year sentence in state prison on a conviction for rape and sexual abuse.